EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement"), including the attached Exhibit "A," is
entered into between EOG Resources, Inc., a Delaware corporation, having offices
at 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 ("Employer"), and William R.
Thomas, an individual currently residing at 3652 Monticello Drive, Fort Worth,
Texas 76107 ("Employee"), to be effective as of February 1, 2011 (the "Effective
Date").
 
WITNESSETH:


WHEREAS, Employer desires to continue to employ Employee pursuant to the terms
and conditions and for the consideration set forth in this Agreement, and
Employee desires to continue in the employ of Employer pursuant to such terms
and conditions and for such consideration.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1:  EMPLOYMENT AND DUTIES:


1.1           Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, beginning as of the Effective Date and continuing until
the last date of the Initial Term as set forth on Exhibit “A” or the last day of
the one-year term for which the Term of this Agreement shall have been
automatically renewed pursuant to the “Renewal” provision as set forth on
Exhibit "A" (the "Term"), subject to the terms and conditions of this Agreement.


1.2           Employee initially shall be employed in the position set forth on
Exhibit A.  Employer may subsequently assign Employee to a different position or
modify Employee’s duties and responsibilities, provided that such assignment or
modification is consistent with that of an officer of Employer.  Employee agrees
to serve in the assigned position and to perform diligently and to the best of
Employee’s abilities the duties and services appertaining to such position as
determined by Employer, as well as such additional or different duties and
services appropriate to such position which Employee from time to time may be
reasonably directed to perform by Employer.  Employee shall at all times comply
with and be subject to such policies and procedures as Employer may establish
from time to time.


1.3           Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer.  Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interests of Employer, or requires any significant portion of Employee's
business time.


1.4           In connection with Employee's employment by Employer, Employer
shall endeavor to provide Employee access to such confidential information
pertaining to the business and services of Employer as is appropriate for
Employee's employment responsibilities.  Employer also shall endeavor to provide
to Employee the opportunity to develop business relationships with those of
Employer's clients and potential clients that are appropriate for Employee's
employment responsibilities.


1.5           Employee acknowledges and agrees that, at all times during the
employment relationship Employee owes fiduciary duties to Employer, including
but not limited to the fiduciary duties of the highest loyalty, fidelity and
allegiance to act at all times in the best interests of the Employer, to make
full disclosure to Employer of all information that pertains to Employer’s
business and interests, to do no act which would injure Employer’s business, its
interests, or its reputation, and to refrain from using for Employee’s own
benefit or for the benefit of others any information or opportunities pertaining
to Employer’s business or interests that are entrusted to Employee or that he
learned while employed by Employer.  Employee acknowledges and agrees that upon
termination of the employment relationship, Employee shall continue to refrain
from using for his own benefit or the benefit of others any information or
opportunities pertaining to Employer’s business or interests that were entrusted
to Employee during the employment relationship or that he learned while employed
by Employer.  Employee agrees that while employed by Employer and thereafter he
shall not knowingly take any action which interferes with the internal
relationships between Employer and its employees or representatives or
interferes with the external relationships between Employer and third parties.


1.6           It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer or any of
its affiliates, involves a possible conflict of interest.  In keeping with
Employee’s fiduciary duties to Employer, Employee agrees that during the
employment relationship Employee shall not knowingly become involved in a
conflict of interest with Employer or its affiliates, or upon discovery thereof,
allow such a conflict to continue.  Moreover, Employee agrees that Employee
shall disclose to Employer’s Chairman any facts which might involve such a
conflict of interest that has not been approved by Employer’s
Chairman.  Employer and Employee recognize that it is impossible to provide an
exhaustive list of actions or interests which constitute a “conflict of
interest.”  Moreover, Employer and Employee recognize there are many borderline
situations.  In some instances, full disclosure of facts by the Employee to
Employer's Chairman may be all that is necessary to enable Employer or its
affiliates to protect its interests.  In others, if no improper motivation
appears to exist and the interests of Employer or its affiliates have not
suffered, prompt elimination of the outside interest will suffice.  In still
others, it may be necessary for Employer to terminate the employment
relationship.  Employer and Employee agree that Employer's determination as to
whether a conflict of interest exists shall be conclusive.  Employer reserves
the right to take such action as, in its judgment, will end the conflict.


ARTICLE 2:  COMPENSATION AND BENEFITS:


2.1           Employee’s Annual Base Salary during the Term shall be not less
than the amount set forth under the heading “Minimum Annual Base Salary” on
Exhibit A, subject to increase at the sole discretion of the Employer, which
shall be paid in accordance with Employer’s standard payroll practice.  Any
calculation to be made under this Agreement with respect to Employee’s Annual
Base Salary shall be made using the then current Annual Base Salary in effect
immediately prior to the event for which such calculation is made.


2.2           While employed by Employer (both during the Term and thereafter),
Employee shall be allowed to participate, on the same basis generally as other
employees of Employer, in all general employee benefit plans and programs,
including improvements or modifica­tions of the same, which on the effective
date or thereafter are made available by Employer to all or substantially all of
Employer's employees.  Such benefit plans and programs may include, without
limitation, medical coverage, dental coverage, life insurance, disability
protection, and pension plans.  Nothing in this Agreement is to be construed or
interpreted to provide greater rights, participation, coverage, or benefits
under such benefit plans or programs than provided to similarly situated
employees pursuant to the terms and conditions of such benefit plans and
programs.


2.3           Employer shall not by reason of this Article 2 be obligated to
institute, maintain, or refrain from changing, amending, or discon­tinuing, any
such incentive compensation or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally.  Moreover,
unless specifically provided for in a written plan document adopted by the Board
of Directors of Employer, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Employer.


2.4           Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


ARTICLE 3:  TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:


3.1           Notwithstanding any other provisions of this Agreement, Employer
shall have the right to terminate Employee’s employment under this Agreement at
any time prior to the expiration of the Term for any of the following reasons:


(i)  
For “cause” upon the determination by the Employer’s Board of Directors or
management committee (or, if there is no management committee, the highest
applicable level of Employer’s management) that “cause” exists for the
termination of the employment relationship.  As used in this Section 3.1(i), the
term “cause” shall mean [a] Employee’s gross negligence or willful misconduct in
the performance of the duties and services required of Employee pursuant to this
Agreement; [b] Employee’s final conviction of a felony involving moral
turpitude; [c] Employee’s willful refusal without proper legal reason to perform
the duties and responsibilities required of Employee under this Agreement which
remains uncorrected for thirty (30) days following written notice to Employee by
Employer of such breach; [d] Employee’s involvement in a conflict of interest as
referenced in Section 1.6 for which Employer makes a determination to terminate
the employment of Employee which remains uncorrected for thirty (30) days
following written notice to Employee by Employer of such breach; [e] Employee’s
willful engagement in conduct that Employee knows or should know is materially
injurious to Employer; [f] Employee’s material breach of any material provision
of this Agreement or corporate code or policy which remains uncorrected for
thirty (30) days following written notice to Employee by Employer of such
breach; or [g] Employee’s violation of the Foreign Corrupt Practices Act or
other applicable United States law as proscribed by Section 5.1.  It is
expressly acknowledged and agreed that the decision as to whether “cause” exists
for termination of the employment relationship by Employer is delegated to
Employer’s management committee (or, if there is no management committee, the
highest applicable level of Employer’s management) for determination.  If
Employee disagrees with the decision reached by Employer’s management committee
(or, if there is no management committee, the highest applicable level of
Employer’s management), the dispute will be limited to whether Employer’s
management committee (or, if there is no management committee, the highest
applicable level of Employer’s management) reached its decision in good faith;



(ii)  
for any other reason whatsoever, with or without cause, in the sole discretion
of the management committee (or, if there is no management committee, the
highest applicable level of Employer’s management) of Employer;



(iii)  
upon Employee’s death; or



(iv)  
upon Employee’s becoming disabled so as to entitle Employee to benefits under
Employer’s long-term disability plan or, if Employee is not eligible to
participate in such plan, then Employee is permanently and totally unable to
perform Employee’s duties for Employer as a result of any medically determinable
physical or mental impairment as supported by a written medical opinion to the
foregoing effect by a physician selected by Employer.



The termination of Employee’s employment by Employer prior to the expiration of
the Term shall constitute a “Termination for Cause” if made pursuant to Section
3.1(i); the effect of such termination is specified in Section 3.4.  The
termination of Employee’s employment by Employer prior to the expiration of the
Term shall constitute an “Involuntary Termination” if made pursuant to Section
3.1(ii); the effect of such termination is specified in Section 3.5.  The effect
of the employment relationship being terminated pursuant to Section 3.1(iii) as
a result of Employee’s death is specified in Section 3.6.  The effect of the
employment relationship being terminated pursuant to Section 3.1(iv) as a result
of the Employee becoming incapacitated is specified in Section 3.7.


3.2           Notwithstanding any other provisions of this Agreement, Employee
shall have the right to terminate the employment relationship under this
Agreement at any time prior to the expira­tion of the Term of employment for any
of the following reasons:


 
(i)
a material breach by Employer of any material provision of this Agreement which
remains uncorrected for 30 days following written notice of such breach by
Employee to Employer; or



(ii)           for any other reason whatsoever, in the sole discretion of
Employee.


The termination of Employee's employ­ment by Employee prior to the expiration of
the Term shall constitute an "Involuntary Termination" if made pursuant to
Section 3.2(i); the effect of such termination is specified in Section 3.5.  The
termination of Employee's employment by Employee prior to the expiration of the
Term shall constitute a "Volun­tary Termination" if made pursuant to Section
3.2(ii); the effect of such termination is specified in Section 3.3.


3.3           Upon a Voluntary Termination of the employment relationship by
Employee prior to expiration of the Term, Employee shall be entitled to pro rata
salary through the date of such termina­tion, but Employee shall not be entitled
to any individual bonuses or individual incentive compensa­tion not yet paid at
the date of such termination.


3.4           Upon a Termination for Cause prior to expiration of the Term,
Employee shall be entitled to pro rata salary through the date of such
termina­tion, but Employee shall not be entitled to any individual bonuses or
individual incentive compensa­tion not yet paid at the date of such termination.


3.5           Upon an Involuntary Termination of the employment relationship by
either Employer or Employee prior to the expiration of the Term, Employee shall
be entitled, in consideration of Employee’s continuing obligations hereunder
after such termination (including, without limitation, Employee’s
non-competition obligations), to receive a severance benefit under this
Agreement equal to the greater of a) the amount that Employee would have
received under this Agreement from the date of termination through the end of
the Term of this Agreement if Employee had continued to be employed during such
period, computed assuming that Employee received his Annual Base Salary and an
annual bonus equal to the bonus target specified on Exhibit A for each year
during such period (in each case prorated for any partial year), or b) the sum
of the Employee’s Annual Base Salary and the annual bonus target specified on
Exhibit A.  Employee shall not be under any duty or obligation to seek or accept
other employment following Involuntary Termination and the amounts due Employee
hereunder shall not be reduced or suspended if Employee accepts subsequent
employment.  Employee’s rights under this Section 3.5 are Employee’s sole and
exclusive rights against Employer and Employer’s sole and exclusive liability to
Employee under this Agreement, in contract, tort, or otherwise, for any
Involuntary Termination of the employment relationship.  Employee covenants not
to sue or lodge any claim, demand or cause of action against Employer for any
sums for Involuntary Termination other than those sums specified in this Section
3.5.  If Employee breaches this covenant, Employer shall be entitled to recover
from Employee all sums expended by Employer (including costs and attorneys fees)
in connection with such suit, claim, demand or cause of action.


3.6           Upon termination of the employment relationship as a result of
Employee's death, Employee's heirs, administrators, or legatees shall be
entitled to Employee's pro rata salary through the date of such termina­tion,
but Employee's heirs, administrators, or legatees shall not be entitled to any
individual bonuses or individual incentive compensation not yet paid to Employee
at the date of such termination.


3.7           Upon termination of the employment relationship as a result of
Employee's incapacity, Employee shall be entitled to his or her pro rata salary
through the date of such termina­tion, but Employee shall not be entitled to any
individual bonuses or individual incentive compensation not yet paid to Employee
at the date of such termination.


3.8           In all cases, the compensation and benefits payable to Employee
under this Agreement upon termination of the employment relationship shall be
offset against any amounts to which Employee may otherwise be entitled under any
and all severance plans, and policies of Employer or its affiliates.


3.9           Termination of the employment relationship does not terminate
those obligations imposed by this Agreement which are continuing obligations,
including, without limitation, Employee's obligations under Articles 6 and 7.


3.10           Upon termination of the employment relationship between Employee
and Employer for any reason, Employee shall be entitled to receive compensation
and benefits earned and accrued by Employee during his/her employment as are
specifically provided in any applicable employee compensation and/or benefit
plan document and any grant or award agreement thereunder.


3.11           The parties hereto will act in good faith to equitably
restructure any payments and benefits provided for in this Agreement to the
extent necessary to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  Any such restructuring shall not reduce the
value of such benefits and payments.  Upon the Employee’s termination of
employment with the Employer, in no event shall any payment or provision of
benefits be made prior to the date that is six months after the Employee’s
termination of employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code.  For purposes of any payments or provision
of benefits under this Agreement, the Employee shall not be considered to have
terminated employment unless the Employee incurs a “separation from service”
with the Employer within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable guidance issued thereunder.
 


ARTICLE 4:  CONTINUATION OF EMPLOYMENT BEYOND TERM; TERMINATION AND EFFECTS OF
TERMINATION:
 
 
4.1           After the expiration of the Term specified on Exhibit “A,” this
Agreement, and Employee’s employment hereunder, shall automatically renew for
successive periods of one (1) year each, unless either Employer or Employee
provides not less than one hundred twenty (120) days’ prior written notice of
intent not to renew.  In the event this Agreement is not renewed pursuant to
such notice, and Employee remains employed by Employer beyond the expiration of
the Term of this Agreement, including any renewals, Employee’s employment shall
convert to a month-to-month relationship terminable at any time by either
Employer or Employee for any reason whatsoever, with or without cause.  Upon
such termination of the employment relationship by either Employer or Employee
for any reason whatsoever, all future compensation to which Employee is entitled
and all future benefits for which Employee is eligible shall cease and
terminate.  Employee shall be entitled to pro rata salary through the date of
such termination, but Employee shall not be entitled to any individual bonuses
or individual incentive compensation not yet paid at the date of such
termination.


ARTICLE 5:  UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS:


       5.1           Employee shall at all times comply with United States laws
applicable to Employee’s actions on behalf of Employer, including specifically,
without limitation, the United States Foreign Corrupt Practices Act, generally
codified in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes.  If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in any Employer entity having civil or
criminal liability or responsibility under the FCPA or other applicable United
States law with knowledge of the activities giving rise to such liability or
knowledge of facts from which Employee should have reasonably inferred the
activities giving rise to liability had occurred or were likely to occur, such
action or finding shall constitute “cause” for termination under this Agreement
unless Employer’s management committee (or, if there is no management committee,
the highest applicable level of Employer’s management) determines that the
actions found to be in violation of the FCPA or other applicable United States
law were taken in good faith and in compliance with all applicable policies of
Employer.


ARTICLE 6:  OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS:


6.1           All information, ideas, concepts, improve­ments, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
ac­quired by Employ­ee, individually or in conjunc­tion with others, during
Employee's employment by Employer (whether during business hours or otherwise
and whether on Employer's premises or otherwise) which relate to Employer's
business, pro­ducts or services (including, without limitation, all such
information relat­ing to corporate oppor­tunities, research, financial and sales
data, pricing and trading terms, evalua­tions, opinions, interpreta­tions,
acquisition prospects, the identity of customers or their requirements, the
identity of key con­tacts within the customer's organizations or within the
organization of acquisition prospects, or marketing and merchandising
techni­ques, prospective names, and marks) shall be disclosed to Employer and
are and shall be the sole and exclusive property of Employer.  Moreover, all
drawings, memoranda, notes, records, files, correspon­dence, drawings, manuals,
models, specifications, computer programs, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improve­ments, discoveries, and inventions are and shall be the sole and
exclusive property of Employer.


6.2           Employee acknowledges that the business of Employer and its
affiliates is highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procure­ment procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer or its affiliates use in their business to
obtain a competitive advantage over their competitors.  Employee further
acknowl­edges that protection of such confiden­tial business information and
trade secrets against unauthorized disclosure and use is of critical importance
to Employer and its affiliates in maintaining their competitive
position.  Employee hereby agrees that Employee will not, at any time during or
after his or her employment by Employer, make any unauthorized disclosure of any
confidential business information or trade secrets of Employer or its
affiliates, or make any use thereof, except in the carrying out of his or her
employment responsibilities hereunder.  As a result of Employee's employ­ment by
Employer, Employee may also from time to time have access to, or knowledge of,
confiden­tial business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its affiliates.  Employee also agrees to preserve and protect the
confiden­tiality of such third party confidential information and trade secrets
to the same extent, and on the same basis, as Employer's confiden­tial business
informa­tion and trade secrets.  Employee acknowl­edges that money damages would
not be sufficient remedy for any breach of this Article 6 by Employee, and
Employer shall be entitled to enforce the provisions of this Article 6 by
terminat­ing any payments then owing to Employee under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Article 6, but shall be in addition to all remedies available
at law or in equity to Employer, including the recovery of damages from Employee
and his or her agents involved in such breach.


6.3           All written materials, records, and other documents made by, or
coming into the possession of, Employee during the period of Employee's
employment by Employer which contain or disclose confidential business
information or trade secrets of Employer or its affiliates shall be and remain
the property of Employer or its affiliates, as the case may be.  Upon
termination of Employee's employment by Employer, for any reason, Employee
promptly shall deliver the same, and all copies thereof, to Employer.


6.4           If, during Employee's employment by Employer, Employee creates any
original work of author­ship fixed in any tangible medium of expression which is
the subject matter of copyright (such as videotapes, written presentations on
acquisi­tions, computer programs, drawings, maps, architectural rendi­tions,
models, manuals, brochures, or the like) relating to Em­ployer's busi­ness,
products, or services, whether such work is created solely by Employee or
jointly with others (whether during business hours or otherwise and whether on
Employer's premises or otherwise), Employee shall disclose such work to
Employer.  Employer shall be deemed the author of such work if the work is
prepared by Employee in the scope of his or her employ­ment; or, if the work is
not prepared by Employ­ee within the scope of his or her employment but is
spec­ially ordered by Employer as a contribution to a col­lective work, as a
part of a motion picture or other audio­visual work, as a trans­lation, as a
supple­mentary work, as a compilation, or as an instructional text, then the
work shall be considered to be work made for hire and Employer shall be the
author of the work.  If such work is neither prepared by the Employee within the
scope of his or her employment nor a work spec­ially ordered and is deemed to be
a work made for hire, then Employee hereby agrees to assign, and by these
presents does assign, to Employer all of Employee's world­wide right, title, and
interest in and to such work and all rights of copyright there­in.


6.5           Both during the period of Employee's employ­ment by Employer and
there­after, Employee shall assist Employer and its nominee, at any time, in the
pro­tection of Employer's worldwide right, title, and interest in and to
information, ideas, concepts, improve­ments, discoveries, and inventions, and
its copyrighted works, includ­ing without limitation, the execu­tion of all
formal assign­ment documents requested by Employer or its nominee and the
execution of all lawful oaths and applica­tions for applications for patents and
regis­tration of copyright in the United States and foreign countries.


ARTICLE 7:  POST-EMPLOYMENT NON-COMPETITION OBLIGATIONS:


7.1           As part of the consideration for the compensation and benefits to
be paid to Employee hereunder, in keeping with Employee’s duties as a fiduciary
and in order to protect Employer’s interests in the confidential information of
Employer and the business relationships developed by Employee with the clients
and potential clients of Employer, and as an additional incentive for Employer
to enter into this Agreement, Employer and Employee agree to the non-competition
provisions of this Article 7.  Employee agrees that during the period of
Employee’s non-competition obligations hereunder, Employee will not, directly or
indirectly for Employee or for others, in any geographic area or market where
Employer is conducting any business as of the date of termination of the
employment relationship or has during the previous twelve months conducted any
business:


(i)  
engage in any business competitive with the business conducted by Employer;



(ii)  
render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by Employer;



(iii)  
induce any employee of Employer to terminate his or her employment with
Employer, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with Employer.



These non-competition obligations shall extend until the earlier of (a)
expiration of the Term or (b) one year after termination of the employment
relationship.


7.2           Employee understands that the foregoing restrictions may limit his
or her ability to engage in certain businesses anywhere in the world during the
period provided for above, but acknowledges that Employee will receive
sufficiently high remuneration and other benefits (e.g., the right to receive
compensation under Section 3.5 for the remainder of the Term upon Involuntary
Termination) under this Agreement to justify such restriction.  Employee
acknowl­edges that money damages would not be sufficient remedy for any breach
of this Article 6 by Employee, and Employer shall be entitled to enforce the
provisions of this Article 7 by terminat­ing any payments then owing to Employee
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach.  Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 7, but shall be in
addition to all remedies available at law or in equity to Employer, including,
without limitation, the recovery of damages from Employee and his or her agents
involved in such breach.


7.3           It is expressly understood and agreed that Employer and Employee
consider the restrictions contained in this Article 7 to be reasonable and
necessary to protect the proprietary information of Employer.  Nevertheless, if
any of the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.


ARTICLE 8:  MISCELLANEOUS:


8.1           For purposes of this Agreement the terms “affiliates” or
“affiliated” means an entity who directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Employer.


8.2           Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Employer, any of its subsidiaries or affiliates, or any
of such entities’ officers, employees, agents or representatives that are
slanderous, libelous, or defamatory; or that disclose private or confidential
information about Employer, any of its subsidiaries or affiliates, or any of
such entities’ business affairs, officers, employees, agents, or
representatives; or that constitute an intrusion into the seclusion or private
lives of Employer, any of its subsidiaries or affiliates, or such entities’
officers, employees, agents, or representatives; or that give rise to
unreasonable publicity about the private lives of Employer, any of its
subsidiaries or affiliates, or any of such entities’ officers, employees,
agents, or representatives; or that place Employer, any of its subsidiaries or
affiliates, or any of such entities’ officers, employees, agents, or
representatives in a false light before the public; or that constitute a
misappropriation of the name or likeness of Employer, any it its subsidiaries or
affiliates, or any of such entities’ officers, employees, agents, or
representatives.  A violation or threatened violation of this prohibition may be
enjoined by the courts.


8.3           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Employer, to:
EOG Resources, Inc.
1111 Bagby, Sky Lobby 2
Houston, Texas 77002
Attention:  Vice President, Human Resources and Administration


If to Employee, to the address shown on the first page hereof.


Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.


8.4           This Agreement shall be governed in all respects by the laws of
the State of Texas, excluding any conflict-of-law rule or principle that might
refer the construction of the Agreement to the laws of another State or country.


8.5           No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


8.6           If a dispute arises out of or related to this Agreement, other
than a dispute regarding Employee's obligations under Article 6, or Article 7,
and if the dispute cannot be settled through direct discussions, then Employer
and Employee agree to first endeavor to settle the dispute in an amicable manner
by mediation, before having recourse to any other pro­ceeding or forum.


8.7           Each of Employer and Employee is a citizen of the State of
Texas.  Employer’s principal place of business is in Houston, Harris County,
Texas.  Employee resides in Tarrant County, Texas.  This Agreement was
negotiated and signed in Houston, Texas.  This Agreement shall be performed in
Houston, Texas.  Any litigation that may be brought by either Employer or
Employee involving the enforcement of this Agreement or the rights, duties, or
obligations of this Agreement, shall be brought exclusively in the State or
federal courts sitting in Houston, Harris County, Texas.  In the event that
service of process cannot be effected upon a party, each party hereby
irrevocably appoints the Secretary of State for the State of Texas as its or his
agent for service of process to receive the summons and other pleadings in
connection with any such litigation.


8.8           It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant, or remedy of this Agreement or the application thereof to
any person, association, or entity or circumstances shall, to any extent, be
construed to be invalid or unenforceable in whole or in part, then such term,
provision, covenant, or remedy shall be construed in a manner so as to permit
its enforceability under the applicable law to the fullest extent permitted by
law.  In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


8.9           This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolida­tion, or otherwise.  Employee's rights and obligations under Agreement
hereof are personal and such rights, benefits, and obligations of Employee shall
not be voluntarily or involuntarily assigned, alienated, or transferred, whether
by operation of law or otherwise, without the prior written consent of Employer.


8.10           There exist other agreements between Employer and Employee
relating to the employment relationship between them, e.g., agreements with
respect to compensation and benefit plans.  With the exception of the Change of
Control Agreement referred to in Section 9.1, which shall remain in full force
and effect, this Agreement replaces and merges previous agree­ments and
discussions pertaining to the following subject matters covered herein: the
nature of Employee's employ­ment relationship with Employer and the term and
termination of such relationship.  This Agreement constitutes the entire
agree­ment of the parties with regard to such subject matters, and contains all
of the covenants, promises, repre­sentations, warranties, and agreements between
the parties with respect such subject matters.  Each party to this Agree­ment
acknowl­edges that no representa­tion, induce­ment, promise, or agreement, oral
or written, has been made by either party with respect to such subject matters,
which is not embodied herein, and that no agree­ment, statement, or promise
relating to the employment of Employee by Employer that is not contained in this
Agreement shall be valid or binding.  Any modifica­tion of this Agreement will
be effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such modification must be
authorized or approved by the Board of Directors of Employer.


ARTICLE 9:  CHANGE OF CONTROL:


9.1           Contemporaneously with the execution of this Agreement, the
parties have executed a Change of Control Agreement dated January 12, 2011 (as
amended from time to time, the “Change of Control Agreement).  If during the
term of the Change of Control Agreement, a Change of Control (as that term is
defined in the Change of Control Agreement) occurs or is deemed to have occurred
under such agreement, then for the period of time from the occurrence of the
Change of Control through the second anniversary of the Change of Control (the
“Applicable Period”), the following provisions will apply:


(a)  
The following shall be substituted in lieu of Section 3.1(i) of this Agreement
during the Applicable Period:



(i)  
if, under the Change of Control Agreement, an Event of Termination for Cause (as
that term is defined in the Change of Control Agreement) shall have occurred;



(a)  
The following shall be substituted in lieu of Section 3.1(iv) of this Agreement
during the Applicable Period:



(iv)  
if, under the Change of Control Agreement, Employee’s Disability (as that term
is defined in the Change of Control Agreement) shall have occurred.



 
(c)
If the termination of Employee’s employment occurs for any reason during the
Applicable Period, then (i) the provisions of Section 7 of the Change of Control
Agreement shall apply in lieu of the provisions of Sections 3.3 through 3.7 of
this Agreement, (ii) the provisions of Article 7 of this Agreement shall not
apply to Employee, and (iii) the provisions of Section 12 of the Change of
Control Agreement shall apply in lieu of the provisions of Section 8.6 of this
Agreement.





IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.




EOG RESOURCES, INC.




By: /s/ Patricia Edwards
Name: Patricia Edwards
Title: V.P Human Resources and Administration
This 12th day of January, 2011




WILLIAM R. THOMAS




/s/ William R. Thomas
This 12th day of January, 2011





 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A" TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN EOG RESOURCES, INC. AND WILLIAM R. THOMAS
 

 
Employee Name:
 
William R. Thomas
   
Initial Term:
February 1, 2011 through May 31, 2012
   
Renewal:
After the expiration of the Initial Term, the Agreement shall automatically be
renewed for successive one-year terms unless either Employee or Employer
provides not less than 120 days prior written notice of intent not to renew to
the other party.
   
Position:
Senior Executive Vice President, Exploitation
   
Location:
Houston, Texas
   
Reporting Relationship:
Reports to Mark G. Papa, Chairman of the Board and Chief Executive Officer
   
Minimum Annual Base Salary:
$500,000 per year
   
Bonus:
Employee shall be eligible to participate in the EOG Resources, Inc. Executive
Officer Annual Bonus Plan, at a target of 90% of Annual Base Salary.  Such bonus
may be paid in a combination of Cash, Stock Options/SARs, and/or Restricted
Stock/Restricted Stock Units, as determined by the Compensation Committee of
Employer’s Board of Directors.
   
Long-term Incentives:
Employee shall be eligible to receive grants under the EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan, as amended, or such other equity compensation
plans established from time to time by Employer, consistent with similarly
situated executives, as determined from time to time by the Compensation
Committee of Employer’s Board of Directors.
   
Signing Grant:
Effective as of the signing of the Agreement (such effective date, the "Grant
Date"), Employee shall be granted 12,500 Restricted Stock Units under the terms
of the EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended,
with standard termination provisions, and vesting five (5) years after the Grant
Date.



EOG RESOURCES, INC.




By: /s/ Patricia Edwards
Name: Patricia Edwards
Title: V.P Human Resources and Administration
This 12th day of January, 2011


WILLIAM R. THOMAS




/s/ William R. Thomas
This 12th day of January, 2011
